Citation Nr: 1444908	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  09-38 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This case was previously before the Board in October 2012, when the Board remanded the appeal so that the Veteran could be scheduled for a hearing before a Veterans Law Judge (VLJ) of the Board.  That hearing was held in July 2013 at the Central Office in Washington, D.C.  A transcript of that hearing is of record.

In September 2013, the Board again remanded the claim for additional development, including obtaining outstanding medical treatment records and scheduling the Veteran for a VA examination concerning his hepatitis C claim.

Following the Board's September 2013 remand, a November 2013 rating decision granted service connection for posttraumatic stress disorder (PTSD) (also claimed as depression and anxiety disorder).  As that decision represents a full grant of benefits sought with regard to an acquired psychiatric disability, that issue is no longer on appeal.

In March 2014, the Board again remanded the claim, finding that the RO failed to substantially comply with the September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall where there is substantial compliance with the Board's remand instructions).

In August 2014, the Board notified the Veteran that the Veterans Law Judge before whom he testified was no longer employed at the Board, and that he was entitled to another hearing before another Veterans Law Judge, if he so desired.  The Veteran did not respond to this letter, however, within the required 30 day time limit.  He is, accordingly, deemed to have waived his right to another hearing before the Board.

As noted in the previous September 2013 and March 2014 Board decisions, the issue of entitlement to non-service connected pension was raised by the Veteran (specifically, in a December 2008 informal claim, followed by a January 2011 formal claim, and most recently at the July 2013 hearing) and referred to the Agency of Original Jurisdiction (AOJ) since the Board did not have jurisdiction over the matter.  However, it does not appear that the AOJ has, as yet, taken any action on this referred claim.  Thus, the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS).  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The preponderance of the evidence is against a finding that hepatitis C is due to any incident of active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

A March 2008 letter provided all notice required under the VCAA, followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim in the November 2008 rating decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The Veteran's service treatment records, VA treatment records, reports of VA examination, private treatment records identified by the Veteran, and lay statements in his claim have been associated with the claims file, including records the Board requested in its September 2013 remand, to the extent obtainable.  See 38 C.F.R. § 3.159(c).  In this regard, the Board, in its September 2013 remand, instructed the RO to obtain additional records of VA treatment, as well as any private treatment records identified by the Veteran.  In October 2013, the Veteran submitted a release (VA From 21-4142) authorizing VA to obtain treatment records from the Virginia Department of Corrections.  No additional release forms were provided.  The record reveals that pursuant to the Board's March 2014 remand instructions, the RO has made two requests for such records, in March and April 2014, with no response from the provider.  See 38 C.F.R. § 3.159(c)(1) (providing that with respect to obtaining records not in the custody of a Federal department or agency, such as records from private medical care providers, VA is obligated to make reasonable efforts to obtain such records. Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request).  The RO notified the Veteran in April 2014 of its efforts to obtain the evidence from the Virginia Department of Corrections and additionally requested that the Veteran submit any additional evidence that he would like to be considered in conjunction with his appeal.  The Veteran has not since identified any additional records or evidence he wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).

A VA examination for an opinion concerning the etiology of the Veteran's hepatitis C was performed in October 2013.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the examination report, the examiners reviewed the pertinent medical history and set forth the relevant clinical findings.  Moreover, the report of this examination contains the necessary opinion on the determinative issue of causation and most importantly includes explanatory rationale discussing the underlying bases.  So the Board finds the examination and opinion adequately informative to decide these claims.  The opinion is based on a comprehensive examination of the Veteran, which included consideration of his statements and medical records regarding the history of his disorder, and is supported with explanatory rationale.  The opinion therefore has the necessary factual predicate and underlying medical basis, which is where most of the probative value of a medical opinion is derived, not just from mere review of the claims file and the conclusions ultimately reached.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008)

The Veteran has challenged the adequacy of the VA examination, stating in his September 2014 Informal Hearing Presentation that the examiner, when assessing his hepatitis C, failed to provide an alternate theory of causation and failed to account for the totality of his symptomatology.  In this regard, the Board notes that the nature, methodology, and scope of the examination is within the purview of the examiner.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).  Furthermore, the examiner's findings were, as previously noted, based on clinical evaluation of the Veteran, a review of the Veteran's medical history including his in-service incident of vomiting blood and the symptoms he described during his Board hearing, and a physical examination.  Id.  Moreover, as will be discussed in detail below, the examiner's opinion addressed the pertinent evidence of record and sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions rendered.  See Monzingo, 26 Vet. App. at 107.  Therefore, the examination is adequate for deciding the Veteran's claim.  See id.  Accordingly, VA's duty to provide a VA examination and opinion has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives.  See Stegall, 11 Vet. App. 268; Dyment, 13 Vet. App. at 146-47.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged there was any deficiency in the conducting of his Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Furthermore, the Veteran was afforded the opportunity to testify at another hearing since the VLJ who conducted in July 2013 hearing is no longer employed at the Board, but no response was received.  Even assuming there was such a deficiency, the Board finds that it did not prejudice his claim. In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2) had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication the appellant had any additional information to submit.  Given the development of the Veteran's claim by the RO and the Board in the September 2013 and March 2014 remands, any deficiency in the July 2013 Central Office hearing was non-prejudicial.  See id.

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II.  Analysis

Service connection means that a  Veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

The Veteran contends that he has hepatitis C that first manifested during his active service.  In support of this, he asserts that an April 1972 incident during service in which he was treated for symptoms including nausea and vomiting blood was the initial manifestation of his later-diagnosed hepatitis C.  In a July 2013 informal hearing presentation, the Veteran s representative noted that vomiting of blood is a typical symptom of hepatitis C, and argued that it would have been impossible to diagnose the Veteran with hepatitis C in service because hepatitis C was not officially recognized until the late 1980s.  


The Evidence of record confirms that he has hepatitis C.  VA laboratory testing in November 2004 reflects that the Veteran tested positive for hepatitis C.  However in an April 2008 statement, he alleged that he was first diagnosed with hepatitis C in 1997 or 1998 and "was informed at that time that this could have occurred during my time of service."  Later, at his July 2013 hearing he testified that he was first diagnosed with hepatitis C in 1996.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a layperson is competent to report a contemporaneous medical diagnosis).  There is thus no disputing that he has this claimed condition.  Consequently, the determinative issue is whether it is attributable to his military service or dates back to his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Veteran's service treatment records (STRs) reflect that in April 1972, he complained of vomiting blood.  He reported experiencing nausea after eating, followed by a "mouthful of bright red blood" and then "dry heaves most of the night," but without further hematemesis.  The examination was benign.  A rectal examination revealed brown stool, with a negative guaiac fecal occult blood test.  The diagnostic impression was gastritis.  His STRs are otherwise negative for any complaints, findings, or diagnoses indicative of possible hepatitis.  

VA treatment records contain hepatitis risk assessments reflecting that the Veteran has a history of intravenous drug use and multiple sexual partners, and that he has tattoos and an ear piercing.  See, e.g., November 2004 VA Addiction History and Physical.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 2001).  Notably, the Veteran does not contend having any of these risk factors in service.  

Pursuant to the September 2013 Board remand, the Veteran was afforded a VA examination in October 2013.  The VA examiner reviewed the claims file, conducted a physical examination, and obtained the relevant history, specifically noting the Veteran's service treatment records (STRs) from April 1972 documenting that the Veteran complained of vomiting blood and rendering an impression of gastritis.  Based on this history and clinical examination and review of the post-service medical and lay evidence of record, the examiner confirmed the diagnosis of Hepatitis C and further concluded that the Hepatitis C was less likely than not related to service.  In particular, the examiner found that it was "highly unlikely that [Veteran's] currently diagnosed hepatitis C is related to any incident of his military service, and specifically to his illness while on active duty in April of 1972."  The examiner noted that the Veteran's in-service symptoms, reflected in his STRs and his July 2013 Board hearing testimony, of cough, fatigue, listlessness, lack of energy, severe headaches, and vomiting of blood, are "not typical of acute hepatitis C."  Rather, the examiner found that the Veteran's symptoms were "much more consistent with gastritis," as diagnosed at the time.  In support of this, the examiner stated that vomiting blood "is a long term complication of Hepatitis C, and NOT seen on acute initial infection."  In addition, the examiner questioned whether the Veteran actually vomited blood "given the subjective unwitnessed nature" and given that there was not blood present in his stool, as evidenced by the negative guaiac fecal occult blood test.  Finally, the examiner noted that there was no additional evidence that would support a diagnosis of hepatitis during his active service, noting that "there are no LFTs (liver function tests) done at the time which would have been consistent with a diagnosis of hepatitis."


The VA examiner's opinion is especially probative, as it reflects the conclusions of a medical professional who examined the Veteran and reviewed the pertinent medical history.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  Moreover, the examiner's opinion finding against a relationship to service is supported by a complete explanation disassociating the in-service symptomatology from his later hepatitis c diagnosis.  

The Board has considered the Veteran's arguments concerning the inadequacy of the VA examiner's opinion.  See December 2013 Informal Hearing Presentation; September 2014 Informal Hearing Presentation.  Specifically, the Veteran's representative contended that the examiner failed to consider his "numerous other and chronic symptoms that he suffered from while in service and thereafter and for which cannot be explained by an acute gastritis diagnosis."  However, the VA examiner considered each symptom of which the Veteran complained, specifically noting cough, fatigue, listlessness, lack of energy, severe headaches, and vomiting of blood before determining that these symptoms were "not typical of acute hepatitis C" and instead opining that they were more likely the result of gastritis, which resolved.  Moreover, the Veteran did not testify as to experiencing any additional symptoms during or since his active service.  Rather, during the July 2013 Board hearing testimony, it was noted that the Veteran's symptoms, which included cough, fatigue, listlessness, lack of energy, severe headaches, and vomiting blood, "disappeared and seemed to resolve" during service.  So the examiner correctly did not consider any continuing symptoms following service, as none were claimed.


Additionally, the Veteran's representative maintained that the examiner's reliance upon the absence of liver function testing during active service to support his negative opinion was improper.  However, while the Board acknowledges that a negative etiological opinion may not be based solely or primarily upon the absence of documentation of treatment during service, here, the examiner merely noted the absence of contemporaneous testing in further support of his rationale that the symptoms the Veteran exhibited during his active service were more appropriately attributed to gastritis, as was diagnosed at the time.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  

Moreover, in arguing that the examiner improperly relied upon the absence of liver function tests evidencing abnormal enzyme levels in the Veteran's STRs, the Veteran's representative stated that "[b]oth vomiting of blood and liver damage shown by abnormal enzymes levels in the blood are long-term symptoms of hepatitis C" and that "it is medical fact that hepatitis C normally presents with little to no symptoms and it is often diagnosed only after a substantial period of time once the infection has started a more progressive detriment to its host's body."  This echoes the rationale of the VA examiner, namely, that the Veteran's in-service symptoms were not manifestations of hepatitis C, but were more likely attributable to gastritis, because hepatitis C normally presents with little to no associated symptoms.  And in the absence of any additional symptomatology or clinical indication of hepatitis C infection (such as would be afforded by liver function tests), the VA examiner determined that the Veteran did not manifest either long-term complications of hepatitis C infection or acute initial hepatitis infection during his active service.  This rationale is clear, logical, and is consistent with the other medical evidence of record.


The Veteran's representative also argued that the examiner improperly "use[d] the negation of the acute [April 1972] incident to negate the entire claim."  In this regard, it is true that the basis of the examiner's negative etiological opinion was that the Veteran's vomiting of blood and associated symptoms were correctly diagnosed as gastritis and not, as the Veteran asserted, manifestations of acute hepatitis C infection.  However, as noted, the Veteran's STRs are otherwise negative for any complaints, findings, or diagnoses indicative of possible hepatitis.  And the evidence reflects that the symptoms the Veteran experienced in April 1972 resolved.  See July 2013 Board Hearing Testimony.  Accordingly, as there is no other indication of any in-service incurrence or aggravation of a disease or injury related to hepatitis C, the Board finds no reason to diminish the probative value of the October 2013 examiner's opinion on this basis.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997)

The Board has additionally considered the Veteran's assertion that he contracted hepatitis C during active service.  While the Veteran is competent to report his diagnoses, he is not capable of attributing these conditions to his period of active service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77 (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); see also Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion that his hepatitis C had its onset during active service is not competent and cannot by itself support his claim.  See id. at 470 (holding that incompetent testimony must be excluded from the Board's consideration).


There is no probative evidence of a nexus between his Hepatitis C and his military service.  The Veteran has not presented or identified any existing, contrary medical opinion that, in fact, supports the claim for service connection.  Rather, the only evidence that the Veteran's Hepatitis C is related to his service or incepted during his service is his own lay statements, and again, this ultimately is a medical determination that he is unable to make.  Thus, the only informed, competent, and therefore probative opinion on the question of whether the Veteran's current hepatitis C is related to service weighs against the claim for service connection.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C is denied.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).


ORDER

Service connection for hepatitis C is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


